*49Opinion of
the Court.
THE county court of Jefferson granted administration of the estate of Simon Triplett, deceased, to Samuel Wells, a creditor. To reverse this order, Eleanor *50Triplett, the widow of the said Simon, prosecutes this writ of error with a supersedeas.
The person legally entitled to administration after having renounced the right, cannot claim it again, without appearing personally in court; and can exercise no control over the court, as to the person to be appointed.
The record brought up shows, by a writing signed by her and duly attested, and directed to the justices of the court, relinquished the right of administration, and requested them to appoint William White, her friend, in her stead. The court, not thinking proper to do so, appointed Wells. The record states, that Eleanor, the widow, claimed the administration and by her attorney excepted to the opinion of the court overruling her claim.
If she had, even after the written relinquishment was in possession of the court, personally appeared in court, expressed a wish to retract, and had offered herself to take the administration, and give security, &c. there might have been some doubt, whether the court ought not to have given her the administration, in preference a creditor. But this does not appear to have been the case. On the contrary, it pretty clearly appears from the record, that she was not in the court, but appeared only by attorney; and the inference is fairly to be made from the record, that the attorney asserted her claim for the benefit of her appointee.
As the widow had no right by law to dictate to the court who should be appointed administrator in her stead, to the prejudice of a creditor, whose claim in law was next to her own, we are of opinion the county court did right in granting administration to Samuel Wells, the creditor.
It is therefore considered, that the said order and judgment of the said county court be affirmed, and that the plaintiff pay to the defendant his costs in this behalf expended.